t c no united_states tax_court charlotte’s office boutique inc petitioner v commissioner of internal revenue respondent docket no filed date p is a c_corporation owned equally by o and her husband p petitioned the court under sec_7436 i r c to redetermine r’s determination that p was liable for unreported through employment_taxes and additions to tax under sec_6651 and sec_6656 i r c that determination resulted from r’s determination that o received wages in the form of payments which p made to o primarily as royalties and for and that p also had other workers who received wages r concedes his determination as to the other workers and moves the court to dismiss this case for lack of jurisdiction as to through the parties agree that during those years o was p’s employee as to other_payments which o received from p as wages held the court has jurisdiction over all of the petitioned years in that r has determined contrary to p’s audit and litigating position that o received the disputed amounts as wages and p is liable for the payment of employment_taxes under subtitle c as to those disputed amounts as to the court also has jurisdiction by virtue of p’s dispute as to r’s determination that the other workers were p’s employees during that year held further the disputed amounts are wages held further p is not entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2763 held further p is liable for the additions to tax determined by r under sec_6651 and sec_6656 i r c to the extent stated herein robert e kovacevich for petitioner milton b blouke for respondent laro judge petitioner petitioned the court under sec_7436 a to redetermine the following employment_tax liabilities and additions thereto determined by respondent tax period additions to tax ended employment_tax sec_6651 sec_6656 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- dollar_figure unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure these amounts result from respondent’s determination that charlotte odell ms odell received wages in the form of payments disputed payments which petitioner made to her primarily as royalties and for and that petitioner also had other workers who received wages respondent determined that petitioner is liable for the additions to tax because it failed to file timely the requisite returns form sec_941 employer’s quarterly federal tax returns reporting the wages and or failed to deposit timely the related taxes approximately weeks before the trial of this case respondent conceded his determination as to the other workers shortly thereafter respondent moved the court to dismiss and for lack of jurisdiction respondent asserts that the notice_of_determination is invalid as to those years because respondent maintains neither party has disputed that ms odell was petitioner’s employee during and by virtue of other_amounts during those years which petitioner paid to her as wages respondent argued that the court’s jurisdiction under sec_7436 extends only to those cases where a taxpayer asserts that an individual performing services for the taxpayer is a nonemployee and respondent has determined that the individual is an employee respondent’s motion does not include in that petitioner disputes that ms odell was petitioner’s employee during that year we decide first certain arguments made by petitioner as to claimed improprieties in the conduct of the trial of this case we reject each argument we decide second whether we have jurisdiction over through we hold we do we decide third whether the disputed amounts paid to ms odell were wages we hold they were we decide fourth whether petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2763 we hold it is not we decide fifth whether petitioner is liable for the additions to tax determined by respondent under sec_6651 and sec_6656 we hold it is to the extent stated herein findings of fact2 some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner is a c_corporation and its mailing address was in spirit lake idaho when its petition was filed its stock is owned equally by ms odell and her husband theodore k odell mr odell collectively the odells ms odell is petitioner’s president petitioner in its brief proposes that the court find as facts certain recitals of trial testimony we decline to do so see rule e mr odell’s ownership_interest arises entirely from community_property law and one of its two directors mr odell is petitioner’s other director and its secretary petitioner’s business is the former sales business of a sole_proprietorship that ms odell started in that former business sold to the federal government primarily united_states postal service office supplies and equipment collectively office supplies petitioner is the corporation that was formed on date when ms odell incorporated that former business in connection with the incorporation ms odell’s sole_proprietorship conveyed to petitioner an ownership_interest in certain assets mainly bank accounts and inventory ms odell purportedly did not convey to petitioner an ownership_interest in a customer list used in the former business the customer list contains the names and addresses of more than big_number federal agencies in the united_states ms odell also purportedly did not convey to petitioner an ownership_interest in contracts under which the former business’s customers had agreed with ms odell in her capacity as the former business’s sole_proprietor to purchase certain merchandise from the sole_proprietorship ms odell ostensibly allowed petitioner to use the customer list and to assume the income and liabilities under the contracts in exchange for petitioner’s payment to her of royalties ascertained on the basis of petitioner’s sales petitioner’s business primarily sells to the federal government office supplies consisting of staplers staple removers and letter openers as to its sales petitioner usually causes the subject merchandise to be delivered to the customer directly from its suppliers mainly panasonic sometimes usually in the case of small orders petitioner ships the merchandise directly to the customer from petitioner’s inventory petitioner does not sell at retail petitioner’s business requires minimal labor ms odell primarily handles the business’s day-to-day administration eg dealing with and paying suppliers talking with customers by telephone processing customer orders and bookkeeping but for a limited amount of outside laborers who during the relevant years received minimal pay the only other individual who works for petitioner is mr odell mr odell works for petitioner’s business approximately the same amount of time as ms odell doing among other things all of the shipping and computer work and helping facilitate sales unlike ms odell who is paid for her time mr odell receives no pay from petitioner mr odell’s primarily source_of_income is his employment as a locomotive engineer with union pacific railroad there he work sec_4 consecutive days and then has the next days off during petitioner’s typical business_day petitioner through mr or ms odell checks the fax machine for incoming orders and processes the orders as they come in an order is processed by inputting its data into a computer and except when the customer pays by direct deposit running the customer’s credit card through a machine in order for petitioner to receive credit for the sale petitioner transmits its inputted orders to its suppliers to be filled typically petitioner receive sec_3 to orders a day and takes approximately minutes to process each order petitioner through ms odell approximately percent of the time and mr odell the rest also returns phone calls left on the answering machine at the most ms odell usually works an average of hours during each day that the government is open in date petitioner and ms odell entered into three agreements effective date these agreements were an employment agreement a rental agreement and a licensing and sale agreement pursuant to the employment agreement petitioner agreed to pay dollar_figure per month to ms odell in return for her services and ms odell agreed that she would receive no employment compensation from date through date pursuant to the rental agreement petitioner agreed to pay to ms odell dollar_figure per month to rent certain of her property pursuant to the licensing and sale agreement petitioner agreed to pay to ms odell a monthly royalty fee of the larger of dollar_figure petitioner’s accountant advised it that it should initially set the wages at dollar_figure per month or percent of the gross_receipts for all office supplies sold under the agreement petitioner had resolved on date to pay ms odell for a royalty payment equal to percent of gross_receipts for_the_use_of her existing government contracts and her experience in obtaining government contracts petitioner also had resolved to pay ms odell a salary of dollar_figure per month the employment agreement provided in relevant part employment agreement charlotte’s office boutique inc is engaged in the fulfillment of office supply orders and charlotte odell is experienced in office procedures in consideration of the promises and mutual covenants herein set forth the parties agree as follows job duties and responsibilities a charlotte odell agrees to perform general office duties for charlotte’s office boutique such duties include but are not limited to answering the telephone ordering supplies receiving orders fulfilling orders preparing bid documents and recordkeeping payments a as this is a start-up company with limited cash_flow charlotte odell will not receive compensation_for her job performance for the period date through date b commencing on date charlotte’s office boutique inc agrees to pay charlotte odell dollar_figure per month as payment for the performance of the general office duties such payment shall be payable at the end of every month for that month’s performance the licensing and sale agreement provided in relevant part licensing and sale agreement charlotte’s office boutique inc is engaged in the fulfillment of office supply orders and charlotte odell has developed a system to obtain governmental contracts and qualifies as a woman business owner in consideration of the promises and mutual covenants herein set forth the parties agree as follows definitions a the term know-how as used herein shall mean select process sources of supply marketing data sales techniques relating to office supplies quality control inventory control bid process and government contract process b the term existing contracts shall mean contracts executed by charlotte odell prior to date to fulfill supplies and equipment orders the term shall also include contracts executed after date but based upon bids submitted prior to date c the term gross_receipts shall mean the actual price at which charlotte’s office boutique invoices its customers for products and as reported on the corporation’s financial statements gross_receipts shall not be reduced by bad_debts or any other uncollected amounts transfer of know-how existing contracts and woman-owned status a charlotte odell transfers to charlotte’s office boutique inc the right to assume both the income and liability of contracts entered into by charlotte odell prior to date to fulfill office supply orders charlotte odell agrees to transfer to the charlotte’s office boutique her experience in obtaining governmental contracts charlotte odell agrees to allow charlotte’s office boutique inc to use her status as a woman and majority stock holder to be classified as a woman- owned business payments a as payment for the transfer of exclusive rights to receive charlotte odell’s know-how and existing contracts and the right to charlotte odell’s status as woman business owner charlotte’s office boutique inc agrees to pay to charlotte odell a royalty fee of the larger of five per cent of the gross_receipts for all office supplies sold under this agreement or two hundred dollars dollar_figure monthly b estimated royalties are due and payable monthly to charlotte odell with a final accounting due after final financial statements have been prepared for the calendar_year any overage or shortage between estimated royalties paid and actual royalties will be netted first against the dividends distributed to charlotte odell during the calendar_year and second as a payable or receivable of charlotte’s office boutique inc owed to or due from charlotte odell petitioner made to ms odell the payments referenced in the employment agreement but not always at the time referenced in the agreement and issued to her a and form_w-2 wage and tax statement reporting that it had paid to her during the respective years wages of dollar_figure dollar_figure and dollar_figure petitioner also during the relevant years paid to ms odell royalties and rent as follows year royalties rent total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner paid the amounts to ms odell in and primarily by transferring the following amounts from its business bank account to ms odell’s personal bank account date amount date amount jan dollar_figure feb dollar_figure big_number feb big_number mar mar big_number big_number big_number big_number apr big_number big_number big_number may big_number apr big_number may big_number jun big_number big_number big_number big_number big_number big_number jun jul big_number big_number sept big_number big_number big_number jul big_number big_number aug big_number oct big_number big_number nov big_number big_number dec big_number big_number sept big_number big_number big_number big_number oct big_number nov big_number big_number dec big_number big_number as to the amounts that petitioner reportedly paid to ms odell as wages petitioner timely filed with the commissioner form sec_941 for the calendar quarters ended date date date date date and date and filed untimely on date a form_941 for the calendar_quarter ended date petitioner did not file a form_941 for any of the other calendar quarters during the subject years in chronological order the form sec_941 filed with the commissioner reported that petitioner paid the following amount of wages to one employee during the corresponding quarter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on date respondent issued to petitioner a notice_of_determination concerning worker classification under sec_7436 notice_of_determination for and the notice_of_determination stated in relevant part as a result of an employment_tax audit we are sending you this notice_of_determination concerning worker classification under sec_7436 we have determined that the individual s listed or described on the attached schedule are to be legally classified as employees for purposes of federal employment_taxes under subtitle c of the internal_revenue_code and that you are not entitled to relief from this classification pursuant to sec_530 of the revenue act of with respect to such individual s this determination could result in employment_taxes being assessed against you the schedule attached to the notice_of_determination listed the referenced individuals as odell charlotte and other workers and listed their determined unreported wages as follows taxable_period ended ms odell other worker sec_3 dollar_figure --- big_number --- big_number --- big_number dollar_figure big_number big_number big_number --- big_number --- big_number --- big_number big_number big_number big_number big_number --- big_number --- big_number --- big_number --- big_number -0- dollar_figure --- dollar_figure --- dollar_figure --- dollar_figure --- big_number -0- the commissioner commenced his audit of most of the taxable years underlying the notice_of_determination in date and later expanded his audit to all of the subject years during the commissioner began auditing the odell’s individual continued the audit and in the proceeding herein petitioner did not dispute respondent’s determination that ms odell was petitioner’s employee in any of the taxable quarters after petitioner did dispute respondent’s determination that ms odell was petitioner’s employee in and that petitioner employed other workers in and respondent conceded in this proceeding his determination as to the other workers the odells reported on their joint through federal individual income_tax returns the following amounts of total income rent income and royalties total income rent income royalties dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number whereas the form 1099-misc miscellaneous income that petitioner issued to ms odell reported that it had paid to her royalties of dollar_figure the record does not explain why the odells reported this lower amount they recognized the royalties in full and the full amount of rent less dollar_figure of depreciation in dollar_figure of mortgage interest in dollar_figure of depreciation in and dollar_figure of depreciation in for through petitioner deducted continued income_tax returns in date and began auditing petitioner’s corporate_income_tax returns in date rent and royalties in the gross amounts reported by the odells but for where petitioner deducted royalties of dollar_figure petitioner reported on its through federal corporate_income_tax returns signed by ms odell in her capacity as petitioner’s president the following amounts of gross_profit taxable_income and federal taxes paid federal gross_profit taxable_income taxes paid dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioner’s assets and liabilities as of the end of its through taxable years were as follows assets cash big_number big_number big_number inventory big_number big_number big_number a r --- --- big_number corp clearing a c --- --- big_number loans to stockholders big_number --- --- big_number big_number big_number liabilities --- --- --- loans from stockholders --- big_number --- a p --- --- big_number -0- big_number big_number petitioner’s corporate tax_return is not in evidence opinion conduct of the trial petitioner argues that the trial was conducted improperly first petitioner argues the court violated its constitutional rights by improperly questioning its witnesses and by directing its witness ms odell not to discuss her testimony with anyone during a recess petitioner also claims a violation of its constitutional rights by virtue of the fact that the court declined to consider before proceeding to trial petitioner’s motion in limine to place the burden_of_proof on respondent the court informed the parties at trial that we were taking petitioner’s motion under advisement and directed petitioner to proceed with its case-in-chief as if it had the burden_of_proof petitioner asserts that respondent bears the burden_of_proof and should have been required by the court to present his case-in- chief before petitioner presented its case-in-chief according to petitioner respondent was required to go first in that the notice_of_determination is arbitrary and invalid in that it neither explains nor references the facts underlying respondent’s determination and sec_7491 by its terms places the burden_of_proof upon respondent a constitutional claims it is deeply ingrained in judicial jurisprudence that the presiding judge is the governor of the trial for the purpose of assuring its proper conduct 103_f3d_1040 1st cir see also 425_us_80 166_f3d_964 9th cir and may both question witnesses and comment upon the evidence 289_us_466 892_f2d_148 1st cir 857_f2d_529 9th cir see generally fed r evid b of course a judge’s participation must be tailored so as not to advocate or otherwise to advantage or disadvantage a party unfairly see quercia v united_states supra pincite united_states v paiva supra pincite see also notes of the advisory committee on fed r evid b u s c app it is permissible for a judge to instruct a witness not to discuss his or her testimony with third parties until the end of the testimony 488_us_272 when a defendant becomes a witness he has no constitutional right to consult with his lawyer while he is testifying following our careful review of the record we reject petitioner’s claim that the court’s conduct of the trial violated its constitutional rights the court’s questioning of witnesses was narrowly tailored to clarify their vague and confusing answers so as to further our decisionmaking process the court properly instructed ms odell not to discuss her testimony with anyone during a short recess the constitution does not mandate that a judge presiding over a proceeding in this court require that the party with the burden_of_proof go first at trial b burden_of_proof we need not and do not decide which party bears the burden_of_proof in this case as to the nonpenalty issues the record is sufficient for us to decide this case on its merits based on a preponderance_of_the_evidence we note however that we have recently held that a notice_of_determination concerning worker classification under sec_7436 was valid even though it did not name the individuals whom the commissioner determined to be employees 113_tc_250 we also note that sec_7491 which in certain cases shifts the burden_of_proof to the commissioner does not apply to employment_tax determinations sec_7491 119_tc_121 n jurisdiction the parties agree that we lack jurisdiction over through because petitioner did not dispute that ms odell was its employee during those years according to the parties ms odell’s classification as petitioner’s employee was not in dispute for those years because petitioner during those years paid to her wages as evidenced by the forms w-2 respondent asserts that the court’s jurisdiction under sec_7436 is narrowly drawn to reach only those cases where a taxpayer asserts that an individual performing services for the taxpayer is a nonemployee and respondent has determined that the individual is an employee we disagree with the parties that we lack jurisdiction over through it is well settled that a court may proceed in a case only if it has jurisdiction and that the question of jurisdiction may be raised at any time even after the case has been tried and briefed 115_tc_287 it is also well settled that jurisdiction cannot be conferred upon a court by the agreement of the parties 85_tc_527 where as here the parties agree that we lack jurisdiction that agreement is not dispositive as well generally in the setting of employment_taxes we have jurisdiction under sec_7436 to determine whether an individual providing services to a person is that person’s employee for purposes of subtitle c whether the person if in fact an employer is entitled to relief under sec_530 of the revenue act of and the correct amounts of employment_taxes which relate to the commissioner’s determination concerning worker classification see 119_tc_242 112_tc_1 it is the commissioner’s determination of worker classification that provides the predicate for our jurisdiction under sec_7436 and the ultimate merits of that determination do not affect our jurisdiction neely v commissioner supra pincite n given that the commissioner in this case has determined that ms odell is petitioner’s employee as to the disputed payments and that petitioner owes employment_taxes and additions to tax with respect thereto we conclude that we have jurisdiction over all the years included in the notice_of_determination as to sec_7436 provides sec_7436 creation of remedy -if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such we also note that we have jurisdiction by virtue of the fact that respondent determined that other workers had during that year received dollar_figure of wages from petitioner although respondent now concedes that determination respondent’s concession has no bearing upon our jurisdiction cf 64_tc_589 respondent’s concession of no deficiency in a year did not deprive the court of jurisdiction over the subject matter of that year our conclusion is further supported by an analogy to the applicable law underlying the issuance of a notice_of_deficiency the court may acquire jurisdiction in such a setting only when the commissioner has determined that there is a deficiency sec_6212 sec_6213 see also richards v commissioner tcmemo_1997_149 affd without published opinion 165_f3d_917 9th cir it is the determination_of_a_deficiency rather than the existence of a deficiency that is dispositive as to our jurisdiction 52_tc_787 thus even when a taxpayer has made a showing that casts doubt on the validity of a determination in a notice_of_deficiency the notice is generally not rendered void under sec_7436 the principles of sec_6213 b c d and f a a and apply to cases that arise under sec_7436 as if the secretary’s notice_of_determination were a notice_of_deficiency but remains sufficient to vest the court with jurisdiction 58_tc_792 respondent also argues that there was no actual controversy as to the status of ms odell as an employee of petitioner and that such a controversy is a prerequisite to our jurisdiction while there is no actual controversy as to whether ms odell was an employee of petitioner with respect to the amounts of dollar_figure per month which she received as wages there is a dispute as to whether she received the disputed amounts as additional wages in her capacity as petitioner’s employee we hold that we have jurisdiction as to each of the petitioned years employment_taxes sec_3111 and sec_3301 impose fica social_security and futa unemployment taxes on employers for wages paid to their employees in this context the term wages generally includes all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 sec_3306 the form of payment is immaterial notwithstanding the manner in which an employer characterizes payments made to an employee the critical fact is whether a payment is actually received as compensation_for employment sec_31_3121_a_-1 sec_31_3306_b_-1 employment_tax regs see also 918_f2d_90 9th cir an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee and his or her wages are subject_to the employer’s payment of federal employment_taxes 117_tc_141 affd sub nom 54_fedappx_100 3d cir respondent determined that the disputed amounts were wages respondent contends that ms odell was petitioner’s officer and that she performed substantial services for petitioner in that capacity we agree we are persuaded by the record that ms odell performed vital and substantial services for petitioner as its president that she and her labor were petitioner’s principal generator of income and that the disputed payments were indeed remuneration that petitioner paid to her for services which she performed in its business in fact with the exception of a small number of outside laborers who expended minimal labor in petitioner’s business ms odell and her husband were the only individuals who actually worked for petitioner whereas mr odell opted not to be compensated directly by petitioner for his vital and substantial services this choice obviously was made with the knowledge that any benefit from his services would flow directly to only him and his wife the services of the odells while arguably not long in hours were indispensable to petitioner’s business whereas the employment agreement provides that petitioner was a start-up company with limited cash_flow we do not agree first we scrutinize that agreement strictly given that it was a contract simply entered into by ms odell on one side in her capacity as an individual and on the other side in her capacity as petitioner’s officer and that it was made effective approximately months beforehand second although the corporation ie petitioner may have been relatively young petitioner’s business was old in that ms odell had been operating it for some time third as to the claim of limited cash_flow petitioner reported taxable_income in both and and had enough available funds during those years to pay to ms odell rent and royalties totaling dollar_figure and dollar_figure respectively we also give little weight to the fact that ms odell’s employment agreement with petitioner provided as to the relevant years that she would be paid only for the last months of and that for those months she would receive only dollar_figure per month an employer such as petitioner may not evade federal employment_taxes simply by characterizing payments to its principal worker as something other than wages spicer accounting inc v united_states supra see also 77_f3d_236 8th cir joseph 895_f2d_1196 7th cir we recognize that the record contains a licensing and sale agreement between petitioner and ms odell which provides for petitioner’s payment of royalties to ms odell for its use of certain intangible_property rights we also understand that a royalty may be paid for_the_use_of valuable intangible_property rights or state univ alumni association v commissioner 193_f3d_1098 9th cir affg tcmemo_1996_34 and alumni association of univ of or inc v commissioner tcmemo_1996_63 we do not believe however that petitioner’s payments of any of the disputed amounts to ms odell were royalties under the facts herein whereas ms odell had used the referenced intangible_property in her sole_proprietorship to earn self-employment_income subject_to self-employment_tax we do not believe that she can avoid the payment of federal employment_taxes simply by declaring that she will be paying royalties to herself through a controlled_corporation for its use of that property we sustain respondent’s determination that petitioner paid all of the disputed amounts to ms odell as wages sec_530 relief petitioner argues that it is entitled to relief under sec_530 of the revenue act of when applicable sec_530 affords a taxpayer such as petitioner relief from employment_taxes notwithstanding that the relationship between the taxpayer and the individual performing services would otherwise require the payment of those taxes sec_530 provides in part sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability -- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee statutory standards providing one method of satisfying the requirements of paragraph --for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged we disagree with petitioner that it is entitled to relief under sec_530 of the revenue act of under a literal reading of that text three requirements must be met in order for petitioner to receive the relief described therein first as to the disputed payments petitioner must not have treated ms odell as an employee for any period second petitioner must have consistently treated ms odell as not being an employee as to those payments on all tax returns for periods after date third petitioner must have had a reasonable basis for not treating ms odell as an employee as to those payments all three requirements must be met in order for petitioner to qualify for relief under sec_530 of the revenue act of we start our analysis with the third requirement ie whether petitioner had a reasonable basis for not treating ms odell as an employee with respect to the disputed payments sec_530 of the revenue act of provides a safe_harbor for satisfying this requirement under the safe_harbor petitioner will have had a reasonable basis for not treating ms odell as an employee as to the disputed payments if the record establishes that in so treating her petitioner reasonably relied on the existence of any of the circumstances listed in subparagraph a b or c of sec_530 of the revenue act of although not expressed by petitioner clearly we understand it to argue in its opening brief that 207_f3d_1071 8th cir affg tcmemo_1998_318 88_f3d_750 9th cir and revrul_87_41 1987_1_cb_296 support a finding that it reasonably believed that ms odell received the disputed payments in other than her capacity as petitioner’s employee we understand petitioner in its amended opening brief to expand that list of cases and revenue_ruling to include 57_f3d_752 9th cir 179_f2d_105 4th cir 148_f2d_655 9th cir 135_f2d_718 7th cir and revrul_58_505 1958_2_cb_728 the principle that petitioner educes from these six cases and two revenue rulings is that an individual such as ms odell may perform services for a taxpayer both as an employee and as an independent_contractor petitioner concludes from this principle that petitioner is entitled to pay to ms odell both wages and other_amounts such as rent and royalties although we have no qualm with the principle educed by petitioner or its conclusion as to that principle we do not believe that the cited cases or revenue rulings support a finding that petitioner reasonably believed that it paid the disputed amounts to ms odell in other than her capacity as an employee in fact 918_f2d_90 9th cir and joseph 895_f2d_1196 7th cir two highly relevant cases that petitioner did not mention as to this issue lead to the conclusion that petitioner in fact paid the disputed amounts to ms odell as wages cf w mgmt inc v united_states 45_fedclaims_543 ndollar_figure court noted that on the basis of spicer and van camp bennion p s v united_states aftr 2d ustc par big_number e d wash a second case in which mr kovacevich was counsel of record it was unlikely that the plaintiff corporation a professional_service_corporation of which he was president met the reasonable basis requirement of sec_530 of the revenue act of we hold that petitioner lacked a reasonable basis not to treat ms odell as an employee robert e kovacevich mr kovacevich petitioner’s counsel herein was counsel of record in 918_f2d_90 9th cir with respect to the disputed payments and is not entitled to relief under sec_530 of the revenue act of dollar_figure additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 and sec_6656 by virtue of its failure_to_file form sec_941 for certain quarters and to deposit the requisite amount of taxes for those and other quarters sec_6651 imposes an addition_to_tax for failing to file a return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax equal sec_5 percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax the addition_to_tax is imposed on the net amount due sec_6651 and b if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists we note as alternative reasoning leading to this holding that ms odell was petitioner’s statutory_employee under sec_3121 ie a corporate officer who performed more than minor services for the corporation see sec_31_3121_d_-1 employment_tax regs and that we recently indicated in 119_tc_121 that relief under the revenue act of publaw_95_600 92_stat_2763 is limited to worker classification issues arising under common_law sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 sec_6656 imposes an addition_to_tax equal to percent of the portion of an underpayment in tax that is required to be deposited if the failure to deposit is more than days as is true with respect to an addition_to_tax under sec_6651 a taxpayer may avoid an addition_to_tax under sec_6656 if the taxpayer’s failure to deposit a tax was due to reasonable_cause and not willful neglect 251_f3d_862 9th cir ellwest stereo theatres inc v commissioner tcmemo_1995_610 respondent conceded at trial that sec_7491 applies to place on him the burden of production as to the additions to taxdollar_figure in order to meet this burden respondent must present sufficient evidence to persuade the court that it is appropriate to impose the additions to tax 116_tc_438 if respondent does so petitioner in order to prevail must present sufficient evidence to persuade the court in that we have found that the examination of most of the years commenced before the effective date of sec_7491 we have difficulty understanding respondent’s blanket concession all the same we decide the issue as to penalties giving full regard to this concession that the commissioner’s determination is incorrectdollar_figure id pincite respondent need not present evidence as to reasonable_cause in order to meet his burden id pincite petitioner bears the burden of proving that any failure on its part is due to reasonable_cause and not due to willful neglect rule a united_states v boyle supra pincite except as to the taxable quarter ended date for which the record establishes that petitioner filed a timely form_941 respondent has met his burden of production as to all of the determined additions to tax the record establishes as to those additions to tax that petitioner was required to file form sec_941 and was required to deposit the referenced taxes and petitioner failed to file those returns and failed to deposit those taxes as to petitioner’s burden we understand petitioner to argue primarily that it is not liable for the additions to tax by virtue of the reasonable_cause exceptiondollar_figure more specifically sec_7491 does not operate to shift the burden_of_proof on the commissioner it only refers to the burden of production the burden_of_proof is still with petitioner sec_7491 116_tc_438 relying on 92_f3d_957 9th cir affg in part and revg in part tcmemo_1994_160 petitioner also argues that it is not liable for the additions to tax in that the court_of_appeals for the ninth circuit has not decided the substantive issue at hand we do not read the opinion of the court_of_appeals in kochansky to stand for the broad proposition stated by petitioner and we find continued we understand petitioner to argue that it relied upon the advice of competent professionals that the disputed amounts were not wages we disagree in order for petitioner to rely reasonably upon professional advice so as possibly to negate any or all of the additions to tax at issue petitioner must prove by a preponderance of evidence each prong of the following 3-prong test the adviser was a competent professional who had sufficient expertise to justify reliance petitioner provided necessary and accurate information to the adviser and petitioner actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioner has not proven any of these prongs we sustain respondent’s determination as to the applicability of the additions to tax in their computation or computations under rule the parties shall determine these additions to tax taking into account respondent’s concession as to the other workers and that the form_941 for the taxable quarter ended date was timely filed _____________________________________ continued petitioner’s reliance on that opinion to be misplaced we note that 918_f2d_90 9th cir one of the principal cases upon which we rely to decide the substantive issue was decided by the court_of_appeals for the ninth circuit we have considered all arguments made by the parties and have found those arguments not discussed herein to be irrelevant and or without merit accordingly an order denying respondent’s motion to dismiss for lack of jurisdiction will be issued and decision will be entered under rule
